UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-1530 Name of Registrant: Vanguard Explorer Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: October 31st Date of reporting period: July 31, 2011 Item 1: Schedule of Investments Vanguard Explorer Fund Schedule of Investments As of July 31, 2011 Market Value Shares ($000) Common Stocks (97.8%) 1 Consumer Discretionary (12.8%) * MGM Resorts International 3,959,710 59,831 * Life Time Fitness Inc. 1,346,145 56,215 Cinemark Holdings Inc. 2,789,580 54,369 Express Inc. 1,950,515 43,770 DeVry Inc. 679,195 42,205 Gentex Corp. 1,423,455 40,341 * Cheesecake Factory Inc. 1,300,303 37,488 * CarMax Inc. 1,136,270 36,327 * LKQ Corp. 1,455,520 35,762 *,^,2 Liz Claiborne Inc. 5,334,410 34,140 * DreamWorks Animation SKG Inc. Class A 1,525,530 33,348 Texas Roadhouse Inc. Class A 1,988,053 32,843 Aaron's Inc. 1,296,290 32,679 Tractor Supply Co. 488,980 32,234 * Steven Madden Ltd. 829,717 31,612 * Bally Technologies Inc. 774,420 30,535 * Pier 1 Imports Inc. 2,750,418 30,227 Lennar Corp. Class A 1,545,000 27,331 Williams-Sonoma Inc. 733,159 27,142 * DSW Inc. Class A 467,550 24,771 * O'Reilly Automotive Inc. 411,011 24,455 * Live Nation Entertainment Inc. 2,179,380 24,191 * GameStop Corp. Class A 931,445 21,963 * Buffalo Wild Wings Inc. 336,050 21,349 * Coinstar Inc. 432,771 21,145 Service Corp. International 2,002,130 20,962 * Fossil Inc. 154,502 19,416 * Steiner Leisure Ltd. 395,000 19,205 * Pulte Group Inc. 2,659,200 18,269 * Gaylord Entertainment Co. 619,074 18,164 * Pinnacle Entertainment Inc. 1,253,412 18,087 * CROCS Inc. 534,435 16,744 MDC Partners Inc. Class A 726,327 14,505 * G-III Apparel Group Ltd. 452,947 13,982 * American Public Education Inc. 289,150 13,177 * SodaStream International Ltd. 175,000 12,836 * Domino's Pizza Inc. 472,981 12,709 * Tempur-Pedic International Inc. 160,165 11,533 * WMS Industries Inc. 417,694 11,516 Monro Muffler Brake Inc. 311,125 11,126 * Lululemon Athletica Inc. 160,000 9,686 * Ulta Salon Cosmetics & Fragrance Inc. 152,048 9,584 Men's Wearhouse Inc. 288,900 9,473 * K12 Inc. 276,758 8,878 Bebe Stores Inc. 1,103,350 8,176 * ITT Educational Services Inc. 93,304 7,993 Chico's FAS Inc. 525,050 7,923 * Select Comfort Corp. 464,700 7,816 * JOS A Bank Clothiers Inc. 150,000 7,696 Sotheby's 170,483 7,220 * Modine Manufacturing Co. 456,500 6,806 * BJ's Restaurants Inc. 145,000 6,724 * Peet's Coffee & Tea Inc. 106,894 6,243 Group 1 Automotive Inc. 104,441 4,975 * Capella Education Co. 106,900 4,570 Strayer Education Inc. 36,000 4,379 Interpublic Group of Cos. Inc. 378,972 3,718 Tiffany & Co. 44,000 3,502 Polaris Industries Inc. 28,229 3,347 PetSmart Inc. 77,695 3,342 * Signet Jewelers Ltd. 71,000 3,042 * Carter's Inc. 90,000 3,015 Weight Watchers International Inc. 36,600 2,825 Foot Locker Inc. 126,300 2,744 Brinker International Inc. 106,199 2,551 John Wiley & Sons Inc. Class A 48,777 2,442 * ANN Inc. 83,171 2,157 * Sirius XM Radio Inc. 1,015,000 2,142 Ameristar Casinos Inc. 96,100 2,133 Finish Line Inc. Class A 98,956 2,108 * Sally Beauty Holdings Inc. 121,437 2,089 Autoliv Inc. 29,475 1,950 * TRW Automotive Holdings Corp. 37,756 1,906 * Teavana Holdings Inc. 53,940 1,521 * Warnaco Group Inc. 27,552 1,469 Sinclair Broadcast Group Inc. Class A 143,800 1,425 Harman International Industries Inc. 30,100 1,252 * Dunkin' Brands Group Inc. 28,600 827 Brunswick Corp. 35,000 764 * Dick's Sporting Goods Inc. 20,000 740 * DineEquity Inc. 12,841 669 * Tenneco Inc. 6,777 271 * Krispy Kreme Doughnuts Inc. Warrants Exp. 03/02/2012 8,183 3 Consumer Staples (3.3%) Herbalife Ltd. 1,041,908 58,055 Pricesmart Inc. 743,340 43,500 * Smithfield Foods Inc. 1,806,850 39,787 Nu Skin Enterprises Inc. Class A 1,036,377 38,906 * Fresh Market Inc. 1,059,700 37,651 * Cott Corp. 3,264,279 27,061 * United Natural Foods Inc. 598,194 24,975 * Green Mountain Coffee Roasters Inc. 179,000 18,607 * BJ's Wholesale Club Inc. 288,200 14,511 * Boston Beer Co. Inc. Class A 115,953 10,453 Diamond Foods Inc. 102,000 7,302 B&G Foods Inc. Class A 110,140 2,069 * Darling International Inc. 55,500 937 * Pantry Inc. 35,570 634 Lancaster Colony Corp. 8,220 494 Vector Group Ltd. 21,400 375 Coca-Cola Bottling Co. Consolidated 4,450 287 Energy (8.3%) * Key Energy Services Inc. 2,414,000 47,049 * Comstock Resources Inc. 1,428,270 45,562 * SandRidge Energy Inc. 3,948,597 45,488 Core Laboratories NV 367,741 39,966 * Brigham Exploration Co. 1,158,295 36,834 * Rosetta Resources Inc. 673,040 34,843 * Hornbeck Offshore Services Inc. 1,247,900 34,742 * Petrohawk Energy Corp. 872,170 33,308 * Atwood Oceanics Inc. 669,191 31,251 * ION Geophysical Corp. 2,810,900 28,503 * Complete Production Services Inc. 710,390 27,620 Tidewater Inc. 507,005 27,551 Berry Petroleum Co. Class A 449,550 25,782 * Tetra Technologies Inc. 1,953,266 25,139 * Global Industries Ltd. 4,403,946 22,592 * Clean Energy Fuels Corp. 1,318,620 21,111 * Pioneer Drilling Co. 1,179,350 19,188 * Kodiak Oil & Gas Corp. 2,619,563 17,787 * Southwestern Energy Co. 397,625 17,718 * Tesco Corp. 829,297 17,631 * Alpha Natural Resources Inc. 409,440 17,487 RPC Inc. 718,329 16,967 Niko Resources Ltd. 240,475 16,492 * Forest Oil Corp. 622,500 16,185 * Newpark Resources Inc. 1,648,800 15,317 SM Energy Co. 173,317 13,059 Cabot Oil & Gas Corp. 172,900 12,808 * Energy XXI Bermuda Ltd. 385,350 12,643 * Carrizo Oil & Gas Inc. 325,350 12,494 * Rex Energy Corp. 1,043,710 11,554 * Basic Energy Services Inc. 318,000 10,300 Oceaneering International Inc. 219,940 9,501 * McDermott International Inc. 459,655 9,271 CARBO Ceramics Inc. 57,819 9,024 * Whiting Petroleum Corp. 85,400 5,004 HollyFrontier Corp. 44,773 3,375 * C&J Energy Services Inc. 100,900 3,078 * CVR Energy Inc. 110,100 2,956 Golar LNG Ltd. 67,900 2,589 * Stone Energy Corp. 78,900 2,561 * Western Refining Inc. 118,100 2,413 Arch Coal Inc. 87,940 2,251 Patterson-UTI Energy Inc. 68,800 2,238 W&T Offshore Inc. 82,328 2,231 * Mitcham Industries Inc. 102,800 1,867 * Clayton Williams Energy Inc. 23,032 1,528 * Cloud Peak Energy Inc. 14,313 319 Exchange-Traded Funds (1.4%) ^,3 Vanguard Small-Cap ETF 1,065,083 80,116 ^,3 Vanguard Small-Cap Growth ETF 713,200 58,889 ^ iShares Russell 2000 Index Fund 41,383 3,296 Financials (7.3%) Cash America International Inc. 924,948 51,760 * NASDAQ OMX Group Inc. 1,689,610 40,669 *,2 HFF Inc. Class A 2,601,568 39,284 * Affiliated Managers Group Inc. 318,875 33,268 SEI Investments Co. 1,598,960 31,628 Redwood Trust Inc. 2,124,970 30,451 Mid-America Apartment Communities Inc. 429,500 30,404 * Signature Bank 475,844 28,151 MFA Financial Inc. 3,694,970 27,675 Allied World Assurance Co. Holdings AG 494,900 26,947 Lazard Ltd. Class A 772,230 25,947 Och-Ziff Capital Management Group LLC Class A 2,055,150 25,402 Evercore Partners Inc. Class A 851,500 24,208 * National Financial Partners Corp. 2,024,874 22,942 *,^ First Republic Bank 799,300 22,636 MB Financial Inc. 1,097,175 22,152 International Bancshares Corp. 1,241,115 20,876 Bank of the Ozarks Inc. 377,575 19,615 American Assets Trust Inc. 884,273 19,445 Sabra Healthcare REIT Inc. 1,304,953 18,804 Jefferies Group Inc. 973,713 18,413 * LPL Investment Holdings Inc. 473,522 15,650 PS Business Parks Inc. 246,438 14,000 TCF Financial Corp. 1,030,100 13,103 * eHealth Inc. 748,600 9,694 Alterra Capital Holdings Ltd. 435,325 9,486 Platinum Underwriters Holdings Ltd. 270,997 9,309 Northwest Bancshares Inc. 674,400 8,288 Valley National Bancorp 579,310 7,618 Waddell & Reed Financial Inc. Class A 202,250 7,423 * Nara Bancorp Inc. 633,632 5,088 First Midwest Bancorp Inc. 413,127 4,925 Webster Financial Corp. 200,600 4,096 Rayonier Inc. 54,618 3,520 Cardinal Financial Corp. 279,440 2,998 QC Holdings Inc. 570,000 2,605 * Ezcorp Inc. Class A 75,229 2,504 CBL & Associates Properties Inc. 128,300 2,279 * Credit Acceptance Corp. 28,553 2,265 * World Acceptance Corp. 33,976 2,165 * Arch Capital Group Ltd. 60,630 2,049 * CB Richard Ellis Group Inc. Class A 88,774 1,935 Nelnet Inc. Class A 91,976 1,854 * First Cash Financial Services Inc. 37,261 1,612 Potlatch Corp. 43,537 1,446 National Health Investors Inc. 26,900 1,224 * Netspend Holdings Inc. 144,000 1,136 Omega Healthcare Investors Inc. 48,400 951 Extra Space Storage Inc. 32,700 695 Getty Realty Corp. 28,841 669 Universal Health Realty Income Trust 15,900 655 Apartment Investment & Management Co. 20,000 546 Advance America Cash Advance Centers Inc. 71,900 507 JMP Group Inc. 58,309 428 Urstadt Biddle Properties Inc. Class A 22,400 397 Validus Holdings Ltd. 13,980 372 Amtrust Financial Services Inc. 11,200 260 Erie Indemnity Co. Class A 3,000 221 * Investors Bancorp Inc. 14,300 198 Digital Realty Trust Inc. 2,565 157 * Strategic Hotels & Resorts Inc. 15,500 105 Health Care (17.7%) Cooper Cos. Inc. 1,007,538 77,067 * Coventry Health Care Inc. 2,246,710 71,895 * Elan Corp. plc ADR 6,174,153 68,286 * Regeneron Pharmaceuticals Inc. 1,151,981 61,124 * Alkermes Inc. 3,483,420 60,054 * Bruker Corp. 3,380,125 58,206 * Salix Pharmaceuticals Ltd. 1,374,990 53,322 * Seattle Genetics Inc. 2,307,324 39,294 * Brookdale Senior Living Inc. Class A 1,661,840 35,547 * ICON plc ADR 1,549,795 34,607 * Health Management Associates Inc. Class A 3,593,262 34,136 * Cubist Pharmaceuticals Inc. 990,900 33,661 * ResMed Inc. 1,087,250 32,933 * Bio-Rad Laboratories Inc. Class A 289,510 31,557 * Henry Schein Inc. 460,250 30,588 PerkinElmer Inc. 1,207,050 29,524 DENTSPLY International Inc. 761,150 28,840 * Allscripts Healthcare Solutions Inc. 1,569,095 28,479 West Pharmaceutical Services Inc. 648,450 28,447 * BioMarin Pharmaceutical Inc. 907,600 28,344 * Incyte Corp. Ltd. 1,531,420 26,708 * Insulet Corp. 1,307,200 25,700 * Mettler-Toledo International Inc. 165,459 25,615 * ABIOMED Inc. 1,526,400 25,201 * SXC Health Solutions Corp. 397,644 25,103 * Jazz Pharmaceuticals Inc. 613,700 24,836 Quality Systems Inc. 271,543 24,808 * Volcano Corp. 779,640 24,488 Pharmaceutical Product Development Inc. 836,450 24,115 * Healthspring Inc. 573,800 23,549 * Edwards Lifesciences Corp. 316,300 22,568 * Kindred Healthcare Inc. 1,194,564 22,506 * IPC The Hospitalist Co. Inc. 496,345 22,450 * Onyx Pharmaceuticals Inc. 658,300 21,711 * Alexion Pharmaceuticals Inc. 380,350 21,604 * Sirona Dental Systems Inc. 418,753 21,181 * Hospira Inc. 404,645 20,685 *,^ Cadence Pharmaceuticals Inc. 2,197,319 19,007 * QIAGEN NV 1,118,500 18,947 * Questcor Pharmaceuticals Inc. 582,616 18,090 * Parexel International Corp. 881,050 18,088 * Covance Inc. 310,857 17,797 Invacare Corp. 566,849 16,994 *,^ Momenta Pharmaceuticals Inc. 957,900 16,916 Warner Chilcott plc Class A 777,600 16,345 * WuXi PharmaTech Cayman Inc. ADR 1,027,450 16,008 * MWI Veterinary Supply Inc. 171,493 15,273 Hikma Pharmaceuticals plc 1,300,350 14,564 * Targacept Inc. 700,851 14,325 * Vanguard Health Systems Inc. 826,100 14,325 * Nektar Therapeutics 2,183,400 14,061 * Align Technology Inc. 617,850 13,587 * Amylin Pharmaceuticals Inc. 1,119,650 13,335 * Luminex Corp. 644,460 13,115 * Ardea Biosciences Inc. 553,900 12,961 * Catalyst Health Solutions Inc. 196,364 12,868 Patterson Cos. Inc. 415,800 12,823 * ExamWorks Group Inc. 572,016 12,516 * Exelixis Inc. 1,508,910 11,619 * Immunogen Inc. 841,100 11,380 * Isis Pharmaceuticals Inc. 1,283,499 11,089 * Cyberonics Inc. 405,325 11,000 * Skilled Healthcare Group Inc. 1,194,898 10,515 * NxStage Medical Inc. 571,454 10,515 * Par Pharmaceutical Cos. Inc. 310,000 10,041 * Akorn Inc. 1,433,885 9,937 * AMN Healthcare Services Inc. 1,172,945 9,454 * NPS Pharmaceuticals Inc. 904,545 8,738 * Cepheid Inc. 214,114 8,085 * Caliper Life Sciences Inc. 680,691 5,548 * ISTA Pharmaceuticals Inc. 1,033,279 5,135 STERIS Corp. 70,203 2,456 Chemed Corp. 38,106 2,317 * Charles River Laboratories International Inc. 57,400 2,270 * AVEO Pharmaceuticals Inc. 118,300 2,261 * WellCare Health Plans Inc. 51,400 2,254 * Team Health Holdings Inc. 101,500 2,234 * AMERIGROUP Corp. 38,264 2,104 Perrigo Co. 22,692 2,049 * Sunrise Senior Living Inc. 220,310 1,943 * Medicines Co. 129,454 1,939 * Neurocrine Biosciences Inc. 217,222 1,679 * Depomed Inc. 168,682 1,275 * Impax Laboratories Inc. 58,535 1,240 * Molina Healthcare Inc. 49,750 1,127 * Kinetic Concepts Inc. 14,900 997 * United Therapeutics Corp. 12,374 710 *,^ PharmAthene Inc. 266,700 707 * IDEXX Laboratories Inc. 7,757 643 Lincare Holdings Inc. 23,210 594 * Array Biopharma Inc. 266,145 564 * Arqule Inc. 85,101 477 * Arthrocare Corp. 13,000 430 * Genomic Health Inc. 12,692 341 Industrials (16.3%) *,2 Beacon Roofing Supply Inc. 2,525,836 54,002 Kennametal Inc. 1,330,327 52,455 Belden Inc. 1,389,055 51,187 * Genesee & Wyoming Inc. Class A 916,960 50,469 Chicago Bridge & Iron Co. NV 1,007,261 41,550 * BE Aerospace Inc. 1,018,842 40,550 MSC Industrial Direct Co. Class A 606,005 37,439 * EnerSys 1,132,140 36,206 * Teledyne Technologies Inc. 638,510 34,626 * Corrections Corp. of America 1,576,185 33,825 * Middleby Corp. 394,485 33,326 * IHS Inc. Class A 450,607 33,205 Pentair Inc. 870,680 32,050 * Kansas City Southern 530,680 31,496 Con-way Inc. 803,630 29,429 Lennox International Inc. 760,630 28,128 Manpower Inc. 550,200 27,796 * Swift Transportation Co. 2,430,740 27,565 * Orbital Sciences Corp. 1,588,100 27,506 * AerCap Holdings NV 2,214,126 27,278 Knight Transportation Inc. 1,677,025 26,396 * Meritor Inc. 1,919,220 25,909 Triumph Group Inc. 470,400 25,326 * Navistar International Corp. 489,610 25,122 Armstrong World Industries Inc. 633,630 25,028 * Kforce Inc. 1,777,246 24,490 United Stationers Inc. 762,800 24,478 * RBC Bearings Inc. 638,144 24,230 Trinity Industries Inc. 797,740 23,765 Flowserve Corp. 228,905 22,749 * Huron Consulting Group Inc. 699,000 22,627 * Rush Enterprises Inc. Class A 1,104,676 22,082 * II-VI Inc. 857,200 21,456 * Clean Harbors Inc. 399,344 21,065 AMETEK Inc. 487,620 20,724 * GeoEye Inc. 510,203 20,388 Progressive Waste Solutions Ltd. 904,200 20,372 UTi Worldwide Inc. 1,152,235 18,632 * HUB Group Inc. Class A 520,612 18,471 Gardner Denver Inc. 216,282 18,447 *,^ A123 Systems Inc. 3,507,300 17,992 Landstar System Inc. 396,530 17,784 Robbins & Myers Inc. 363,313 17,526 ABM Industries Inc. 737,700 16,598 * Atlas Air Worldwide Holdings Inc. 304,982 15,978 * AGCO Corp. 331,250 15,708 * Chart Industries Inc. 290,505 15,414 * SFN Group Inc. 1,106,229 15,399 Titan International Inc. 600,100 15,165 * TrueBlue Inc. 1,002,310 15,045 * Advisory Board Co. 273,158 14,625 Applied Industrial Technologies Inc. 457,847 14,614 * Stericycle Inc. 174,815 14,356 * United Rentals Inc. 597,221 13,742 * General Cable Corp. 340,040 13,523 Interface Inc. Class A 820,950 13,152 Woodward Inc. 378,300 13,051 * Altra Holdings Inc. 575,609 12,802 * DigitalGlobe Inc. 469,890 12,274 Watsco Inc. 198,960 11,774 TAL International Group Inc. 367,238 11,362 Donaldson Co. Inc. 183,380 10,156 * CAI International Inc. 478,500 8,398 * Exponent Inc. 195,022 8,154 * Korn/Ferry International 370,400 7,978 HEICO Corp. 107,358 5,611 HEICO Corp. Class A 140,913 5,214 * Flow International Corp. 1,260,468 4,298 Robert Half International Inc. 155,000 4,244 * Moog Inc. Class A 96,831 3,965 * Polypore International Inc. 52,100 3,543 Waste Connections Inc. 95,708 3,086 * H&E Equipment Services Inc. 254,600 3,055 * WABCO Holdings Inc. 48,094 3,032 Heartland Express Inc. 191,860 2,939 Timken Co. 60,973 2,663 Copa Holdings SA Class A 37,600 2,467 * Hertz Global Holdings Inc. 172,800 2,431 * Trimas Corp. 96,677 2,317 Toro Co. 41,235 2,220 KBR Inc. 59,509 2,121 Deluxe Corp. 89,409 2,105 Towers Watson & Co. Class A 34,400 2,104 * Consolidated Graphics Inc. 39,249 2,025 * Sauer-Danfoss Inc. 41,808 1,986 * Alaska Air Group Inc. 32,162 1,966 Hubbell Inc. Class B 32,400 1,927 Cubic Corp. 38,422 1,865 Healthcare Services Group Inc. 116,965 1,835 Watts Water Technologies Inc. Class A 50,688 1,700 Steelcase Inc. Class A 167,879 1,667 Textainer Group Holdings Ltd. 61,574 1,598 * Avis Budget Group Inc. 95,000 1,435 Nordson Corp. 21,182 1,081 Actuant Corp. Class A 40,693 1,006 * Old Dominion Freight Line Inc. 24,175 896 Intersections Inc. 34,500 670 * JetBlue Airways Corp. 131,000 627 * Coleman Cable Inc. 41,600 548 * DXP Enterprises Inc. 18,582 505 Werner Enterprises Inc. 16,252 383 Ryder System Inc. 5,792 326 * Trex Co. Inc. 14,990 316 * WESCO International Inc. 4,861 246 Information Technology (24.7%) * Alliance Data Systems Corp. 1,038,905 102,166 * Ariba Inc. 2,498,047 82,610 * VeriFone Systems Inc. 2,011,485 79,192 * Sapient Corp. 5,285,850 73,579 * Microsemi Corp. 3,067,655 60,893 *,2 TiVo Inc. 6,217,960 58,449 * Netlogic Microsystems Inc. 1,686,044 58,253 * Teradyne Inc. 3,692,314 49,809 MKS Instruments Inc. 1,960,050 48,903 * Parametric Technology Corp. 2,250,995 46,798 * Cadence Design Systems Inc. 4,325,950 44,687 * Polycom Inc. 1,630,615 44,076 * Rovi Corp. 802,260 42,496 * MICROS Systems Inc. 862,571 42,240 * IAC/InterActiveCorp 963,126 39,864 * Trimble Navigation Ltd. 992,920 35,328 * ON Semiconductor Corp. 4,013,699 34,879 Power Integrations Inc. 963,465 34,193 * j2 Global Communications Inc. 1,246,450 33,330 * ValueClick Inc. 1,845,030 33,321 Syntel Inc. 599,188 32,937 Jabil Circuit Inc. 1,788,220 32,742 * Informatica Corp. 629,138 32,168 * NICE Systems Ltd. ADR 898,403 32,091 *,2 S1 Corp. 3,338,000 31,377 * LSI Corp. 4,099,530 30,173 * CommVault Systems Inc. 773,370 29,945 * Convergys Corp. 2,405,330 29,922 * Cardtronics Inc. 1,280,952 29,436 * Atmel Corp. 2,359,101 28,545 * F5 Networks Inc. 302,495 28,277 * Genpact Ltd. 1,702,720 28,095 Littelfuse Inc. 549,250 28,061 * WebMD Health Corp. 788,591 27,798 Factset Research Systems Inc. 299,394 27,571 * Celestica Inc. 3,129,252 27,475 Maxim Integrated Products Inc. 1,119,120 25,695 * QLogic Corp. 1,687,480 25,599 * Cree Inc. 773,200 25,407 Cypress Semiconductor Corp. 1,171,882 24,117 * Nuance Communications Inc. 1,163,280 23,277 * Euronet Worldwide Inc. 1,337,530 22,952 Avago Technologies Ltd. 651,770 21,919 * Progress Software Corp. 905,400 21,820 * TeleTech Holdings Inc. 1,092,000 21,611 ADTRAN Inc. 652,935 21,606 * CACI International Inc. Class A 363,200 21,458 * Digital River Inc. 826,635 21,079 * RightNow Technologies Inc. 598,750 20,322 * SunPower Corp. Class B 1,318,591 19,990 * FEI Co. 596,320 19,702 * SuccessFactors Inc. 723,738 19,541 * Concur Technologies Inc. 423,660 19,251 * SolarWinds Inc. 883,600 19,006 * Varian Semiconductor Equipment Associates Inc. 310,380 18,852 Black Box Corp. 626,200 17,840 * Acxiom Corp. 1,275,000 17,519 * RADWARE Ltd. 524,900 17,400 * RF Micro Devices Inc. 2,575,640 17,386 * Riverbed Technology Inc. 598,000 17,121 * Red Hat Inc. 362,800 15,267 * Synchronoss Technologies Inc. 518,602 15,169 * MicroStrategy Inc. Class A 92,900 14,805 * Fortinet Inc. 717,260 14,575 National Instruments Corp. 547,838 14,156 * Silicon Laboratories Inc. 399,220 14,136 * Entropic Communications Inc. 2,114,300 14,124 * Salesforce.com Inc. 93,440 13,522 Heartland Payment Systems Inc. 602,302 12,672 * Cymer Inc. 280,240 12,339 * Hittite Microwave Corp. 210,250 11,772 * Travelzoo Inc. 220,750 11,656 * FleetCor Technologies Inc. 389,727 11,552 * Constant Contact Inc. 608,000 11,509 * VistaPrint NV 419,550 11,202 * Sourcefire Inc. 450,726 11,079 * comScore Inc. 503,557 10,983 * Acme Packet Inc. 182,735 10,767 FLIR Systems Inc. 371,140 10,192 * KIT Digital Inc. 863,725 10,062 * QLIK Technologies Inc. 307,650 9,325 * LogMeIn Inc. 262,200 9,321 * Omnivision Technologies Inc. 310,709 9,085 * Gartner Inc. 245,547 9,063 * DealerTrack Holdings Inc. 365,000 8,464 * Super Micro Computer Inc. 576,900 8,129 * Diodes Inc. 317,775 7,484 * Kenexa Corp. 258,870 6,619 Pegasystems Inc. 135,300 5,461 * PMC - Sierra Inc. 700,750 4,898 * Advent Software Inc. 206,511 4,797 * Aviat Networks Inc. 1,217,135 4,710 * Interactive Intelligence Group 119,431 4,540 * Ancestry.com Inc. 124,429 4,431 * TIBCO Software Inc. 124,587 3,244 * Oclaro Inc. 655,578 3,081 Global Payments Inc. 63,700 3,020 * NCR Corp. 142,234 2,838 * Aruba Networks Inc. 113,893 2,614 MAXIMUS Inc. 61,624 2,381 * Manhattan Associates Inc. 62,838 2,344 * Monolithic Power Systems Inc. 170,000 2,293 DST Systems Inc. 43,596 2,232 * Lattice Semiconductor Corp. 357,040 2,214 Anixter International Inc. 34,431 2,149 * Booz Allen Hamilton Holding Corp. 109,741 1,996 Intersil Corp. Class A 165,495 1,994 * JDS Uniphase Corp. 149,495 1,966 * Novellus Systems Inc. 62,529 1,941 Opnet Technologies Inc. 56,366 1,934 * Zebra Technologies Corp. 45,800 1,832 * Take-Two Interactive Software Inc. 134,955 1,821 * PROS Holdings Inc. 110,000 1,795 * Brightpoint Inc. 174,055 1,582 Daktronics Inc. 156,200 1,551 * Coherent Inc. 32,160 1,545 * Mentor Graphics Corp. 125,360 1,433 * Silicon Image Inc. 244,313 1,400 * Netscout Systems Inc. 88,294 1,346 * Nova Measuring Instruments Ltd. 150,000 1,281 * Websense Inc. 51,251 1,162 Solera Holdings Inc. 20,513 1,146 * Netgear Inc. 26,650 877 * Entegris Inc. 98,200 842 * Blue Coat Systems Inc. 40,000 806 * Silicon Graphics International Corp. 55,700 795 * Magma Design Automation Inc. 79,969 595 * ShoreTel Inc. 60,000 511 * Ultimate Software Group Inc. 7,494 408 * Virtusa Corp. 15,000 295 * Aspen Technology Inc. 12,900 200 Materials (4.1%) Silgan Holdings Inc. 1,045,615 40,549 * WR Grace & Co. 768,375 38,757 Albemarle Corp. 563,035 37,487 Ball Corp. 790,690 30,679 * Graphic Packaging Holding Co. 6,119,600 30,292 * Ferro Corp. 2,298,496 29,926 Sensient Technologies Corp. 803,945 29,842 Olin Corp. 1,133,360 23,699 * Smurfit Kappa Group plc 2,278,640 23,381 CF Industries Holdings Inc. 138,850 21,566 Schnitzer Steel Industries Inc. 421,850 21,426 * KapStone Paper and Packaging Corp. 1,105,851 17,240 Balchem Corp. 291,500 12,759 Aptargroup Inc. 236,120 12,054 * OM Group Inc. 178,912 6,491 Airgas Inc. 59,080 4,059 * Crown Holdings Inc. 94,775 3,640 * Rockwood Holdings Inc. 54,895 3,319 Schweitzer-Mauduit International Inc. 55,000 3,086 * Hecla Mining Co. 346,600 2,693 NewMarket Corp. 14,873 2,439 Worthington Industries Inc. 108,850 2,283 Eastman Chemical Co. 21,662 2,092 Westlake Chemical Corp. 39,000 2,018 * Pilot Gold Inc. 592,361 1,433 Ashland Inc. 18,422 1,128 Innophos Holdings Inc. 16,300 786 * Kraton Performance Polymers Inc. 17,500 632 * Noranda Aluminum Holding Corp. 37,100 515 * Horsehead Holding Corp. 40,000 447 * Handy & Harman Ltd. 24,100 341 * Solutia Inc. 15,606 335 Rock-Tenn Co. Class A 4,499 277 Telecommunication Services (1.3%) * Vonage Holdings Corp. 10,846,889 43,496 * tw telecom inc Class A 1,977,680 39,059 * SBA Communications Corp. Class A 597,390 22,802 * Cogent Communications Group Inc. 769,250 11,593 * Clearwire Corp. Class A 2,982,510 6,472 * MetroPCS Communications Inc. 154,209 2,511 USA Mobility Inc. 84,331 1,392 Utilities (0.6%) IDACORP Inc. 768,600 30,137 ITC Holdings Corp. 403,630 28,359 Integrys Energy Group Inc. 26,133 1,312 Total Common Stocks (Cost $7,826,896) Market Value Coupon Shares ($000) Temporary Cash Investments (3.4%) 1 Money Market Fund (3.2%) 4,5 Vanguard Market Liquidity Fund 0.114% 312,401,000 312,401 Face Market Maturity Amount Value Coupon Date ($000) ($000) Repurchase Agreement (0.1%) Deutsche Bank Securities, Inc. (Dated 7/29/11, Repurchase Value $10,000,000, collateralized by Government National Mortgage Assn. 4.500%, 6/20/41) 0.200% 8/1/11 10,000 10,000 U.S. Government and Agency Obligations (0.1%) 6,7 Fannie Mae Discount Notes 0.050%0.080% 10/3/11 1,050 1,050 6,7 Fannie Mae Discount Notes 0.045% 10/5/11 5,500 5,498 Total Temporary Cash Investments (Cost $328,951) Total Investments (101.2%) (Cost $8,155,847) Other Assets and Liabilities-Net (-1.2%) 5 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $75,455,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 98.5% and 2.7%, respectively, of net assets. 2 Considered an affiliated company of the fund as the fund owns more than 5% of the outstanding voting securities of such company. 3 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 4 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 5 Includes $78,291,000 of collateral received for securities on loan. 6 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 7 Securities with a value of $5,848,000 have been segregated as initial margin for open futures contracts. ADRAmerican Depositary Receipt. REITReal Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. Temporary cash Explorer Fund investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of July 31, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 9,609,919 37,945  Temporary Cash Investments 312,401 16,548  Futures ContractsAssets 1 51   Futures ContractsLiabilities 1 (242)   Total 9,922,129 54,493  1 Represents variation margin on the last day of the reporting period. D. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At July 31, 2011, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: Explorer Fund ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) E-mini Russell 2000 Index September 2011 432 34,366 (1,506) E-mini S&P MidCap 400 Index September 2011 320 30,134 (1,094) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. E. Certain of the fund's investments are in companies that are considered to be affiliated companies of the fund because the fund owns more than 5% of the outstanding voting securities of the company. Transactions during the period in securities of these companies were as follows: Current Period Transactions Proceeds Oct. 31, 2010 from July 31, 2011 Market Purchases Securities Dividend Market Value at Cost Sold Income Value ($000) ($000) ($000) ($000) ($000) ABIOMED Inc. 20,101 876 9,284  NA 2 Beacon Roofing Supply Inc. 38,932 28,584 27,611  54,002 HFF Inc.  35,318 153  39,284 Liz Claiborne Inc. NA 1 19,012 716  34,140 S1 Corp. NA 1 8,612   31,377 TiVo Inc. NA 1 15,896 11,822  58,449 59,033  217,252 1 Not applicable  At October 31, 2010, the issuer was not an affiliated company of the fund. 2 Not applicable  At July 31, 2011, the security was still held, but the issuer was no longer an affiliated company of the fund. F. At July 31, 2011, the cost of investment securities for tax purposes was $8,155,847,000. Net unrealized appreciation of investment securities for tax purposes was $1,820,966,000, consisting of unrealized gains of $2,175,448,000 on securities that had risen in value since their purchase and $354,482,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrants Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrants internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARDEXPLORER FUND By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: September 22, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARDEXPLORER FUND By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: September 22, 2011 VANGUARD EXPLORER FUND By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: September 22, 2011 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on April 26, 2010, see file Number 33-53683, Incorporated by Reference.
